Citation Nr: 1710059	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  16-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits.

2.  Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits.



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to August 1946.  He died in January 1980.  The appellant seeks recognition as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Hereinafter Board) on appeal from a February 2016 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's attempt to reopen her claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits, the Board must determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has been characterized as noted on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

FINDINGS OF FACT

1.  Entitlement to legal recognition as the Veteran's surviving spouse was denied in administrative decisions dated in October 2001 and February 2007.  The RO declined to reopen the claim in a May 2012 decision.  The appellant did not appeal those decisions.  

2.  Some of the evidence received since the final May 2012 RO decision, when presumed credible, relates to the pertinent unestablished facts necessary to substantiate the claim of entitlement to recognition as the Veteran's surviving spouse.  The newly received evidence also raises a reasonable possibility of substantiating the claim.  

3.  There was no valid marriage between the appellant and the Veteran.  


CONCLUSIONS OF LAW

1.  The October 2001, February 2007 and May 2012 decisions that denied legal entitlement to VA benefits are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103 (2016).  

2.  New and material evidence has been received to reopen the Appellant's claim of entitlement to recognition as the surviving spouse of the Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of establishing entitlement to VA death benefits have not been met.  38 U.S.C.A. §§ 101 (3), 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.52-54 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2016).  

As to the new and material evidence claims, the Board is reopening the claim; the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed as to the new and material evidence claim.  

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court held that, in claims where it is necessary to first establish claimant status, proper VA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of claimant's status, what information the claimant/appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  

A close review of the claims file reveals that the appellant was not advised of VA's duties to notify and assist in the development of her claim prior to the RO's initial adjudication in February 2016.  However, a Statement of the Case (SOC) (issued in April 2016) provided the appellant with notice of what evidence was needed to establish her status as a claimant, seeking recognition as the surviving spouse of the Veteran; the SOC also addressed the types of evidence VA was responsible for getting, as well as the types of evidence the appellant was responsible for.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

The Board finds that the appellant has not been prejudiced by any notice defects. The appellant has not alleged that she was prejudiced because she did not receive notice of what was needed to substantiate her claim, and the Board's review of the record does not disclose prejudicial error in the development of this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Indeed it is clear from her January 2007 correspondence that she has actual knowledge of what is required to substantiate her claim.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board's review of the record reveals no indication that there is available evidence relevant to the claim which has not yet been obtained.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether the appellant has established status as a claimant, seeking recognition as the surviving spouse of the Veteran, for entitlement to death benefits, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c) (4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.  

For these reasons, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Pertinent Laws, Regulations, and Court Precedents.

Generally, a claim which has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2002); 38 U.S.C.A. § 7104 (b) (West 2014).  Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

III.  Claim to reopen-Recognition as surviving spouse.

The appellant in the case at hand has claimed entitlement to VA death benefits.  However, before any of these claims may be addressed on their merits, the appellant must establish that she is entitled to recognition as the Veteran's surviving spouse for purposes of eligibility for such benefits.  

Historically, the appellant's claim for death benefits was initially denied by the RO in October 2001.  The evidence of record in October 2001 consisted of:  the Veteran's service records which show that he served on active duty from May 1945 to August 1946; he died in January 1980; a Declaration of Status of Dependents (VA Form 21-686c), dated in May 1949, wherein the Veteran indicated that he had only been once and was still married to M. D. C; and a form for additional compensation, dated in September 1960, in which the Veteran reported that he married M. D. C. in May 1943 and they were still married.  

Also of record was the Veteran's Certificate of Death, dated in January 1980, indicating that he was married at the time of death and listed M. D. C. L. as his surviving spouse.  An application for the U. S. Flag for burial purposes, dated in January 1980, listed M. D. C. L. as the widow of the Veteran and person entitled to receive the flag.  

The record also contained the results of field examinations in July 1987, November 1989 and July 1991, following which the RO certified that M. D. C. L. was the Veteran's surviving spouse.  In February 1993, M. D. C. L. was awarded increased DIC benefits as the surviving spouse of the Veteran.  

By letter dated in October 2001, the RO notified that the appellant that her claim was denied because there was no evidence of record to prove that she was married to the Veteran; as such, she could not be considered as his surviving spouse.  The appellant was notified of the determination by letter dated in October 2001, but she did not appeal the decision.  

In June 2006, the appellant sought to reopen her claim of entitlement to death benefits as Veteran's surviving spouse (VA Form 21-534).  Submitted in support of her claim was a duplicate copy of the Veteran's Certificate of Death.  

Also submitted in support of the appellant's claim was a certificate from the Dagupan City Civil Registry Office, dated in December 2001, indicating that they were unable to certify or provide a copy of a marriage contact between the appellant and the Veteran which was alleged to have occurred on January [redacted], 1942.  

The appellant also stated in an April 2006 letter that she was married to the Veteran before World War II, he then went back to his town and did not come home until World War II arose, that hafter that battle he suddenly returned in 1949 and stayed with her for a few years and had two children with her.  

Also submitted in support of the appellant's claim was an affidavit from O. Q. and R. D. V., dated in January 2002, indicating that they had personal knowledge of the marriage between the appellant and the Veteran, as they were friends and neighbors and attended their wedding reception.  O. Q. and R. D. V. also attested to having knowledge of the fact that the appellant was unable to obtain a marriage certificate from the City Registrar due to the fact that all records from 1902 to 1942 had been destroyed by bombing during World War II.  

In a statement in support of claim, dated in September 2006, indicated that there was no cause of separation between her and the Veteran.  She noted that the Veteran just left her and the children in 1954; thereafter, in 1956, she filed a claim for support for his children.  

By letter dated in December 2006, the appellant was informed that her claim for DIC, death pension and accrued benefits was denied because it was determined that she could not be recognized as the Veteran's surviving spouse.  The appellant was informed that the records reflect that the RO had previously recognized M. C. L. as the legitimate spouse of the Veteran.  The appellant did not file an NOD with the December 2006 decision, and it became final.  

In a statement dated in October 2007, the appellant maintained that she had been legally married to the Veteran and they were never legally separated by any divorce decree.  She further noted that, during their cohabitation, they were had two children.  As such, she argued that she was the legitimate surviving spouse by reason of her prior valid marriage to the Veteran.  

In February 2012, the appellant requested reconsideration of her claim for death pension benefits as the surviving spouse of the Veteran.  By letter dated May 31, 2012, the RO denied the appellant's claim for DIC, death pension and accrued benefits.  It was determined that the appellant may not be recognized as the Veteran's surviving spouse.  The appellant did not file an NOD with the May 2012 decision, and it became final.  

In this case, the appellant's claim has repeatedly been denied on the basis that there was no evidence of record to prove that she was married to the Veteran, that M. D. C. L. had been recognized as the Veteran's spouse, and indeed M. D. C. L. was listed as the Veteran's spouse on his death certificate; therefore, she could not be recognized as the Veteran's surviving spouse.  Consequently, in order to reopen the claim, the appellant must submit evidence demonstrating that she and the Veteran were married at the time of his death.  

Evidence submitted since the last final decision in May 2012 includes certificates of live birth, dated in June 1950 and November 1952, respectively, wherein the Veteran is listed the father of the appellant's children E. R. and C. J. L.  

The newly received evidence also includes a Joint Affidavit from J. R. and C. D. V, dated in December 2001, attesting that they personally knew that the appellant and the Veteran were married on January [redacted], 1942.  Also submitted was the appellant's contentions (VA Form 9), dated in May 2016, wherein she maintained that the missing "marriage contract" that was performed in 1942 had been destroyed during the Japanese occupation.  The appellant further maintained that she and the Veteran were presumed to have lived together continuously as husband and wife and had two legitimate children; she stated that he never abandoned her.  

The Board finds that the evidence received since the last RO decision is new, as it was not previously considered by the RO.  The evidence also is material, as it relates to an unestablished fact necessary to substantiate the claim of entitlement to recognition as the Veteran's surviving spouse.  Specifically, the Joint Affidavit attests to the appellant's legal marriage to the Veteran.  As noted, the credibility of the new evidence must be presumed.  See Justus, 3 Vet. App. at 513.  The Board thus finds that this information constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156 (a), and the claim of entitlement to recognition as the Veteran's spouse is reopened.  38 U.S.C.A. § 5108.  

IV.  Merits of the claim for recognition of the appellant as the surviving spouse.

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension. See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. § 3.50 (a) (2016).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j) (2016) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50 (b), 3.53 (2016).   

38 C.F.R. § 3.1 (j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued." See also 38 U.S.C.A. § 103 (c).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The Court has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57 (1992) that VA must pay specific attention to the way in which the applicable local law is applied.  

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205 (a).  

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205 (b).  

Where an attempted marriage is invalid by reason of legal impediment, VA law allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103 (a); 38 C.F.R. § 3.52.  

In this case, the appellant claims that she and the Veteran were married in January 1942; and, while she is unable to provide a certificate of marriage, she has provided affidavits from individuals who attested to having been witnesses to the marriage.  In connection with this claim, the appellant submitted a certificate of live birth, dated in November 1952, wherein the Veteran is listed the father of the appellant's child C. J. L.  She also submitted a certificate of live birth, dated in June 1950, wherein the Veteran is listed as the father of the appellant's child E. R.  

The appellant also submitted a Joint Affidavit from J. R. and C. D. V, dated in December 2001, attesting to having knowledge of the marriage between the appellant and the Veteran on January [redacted], 1942.  

With regard to the appellant's claim of a marriage date of January 1942 in Dagupan City, as detailed, the Office of the Local Registrar has indicated that they were unable to certify or provide a copy of a marriage contact between the appellant and the Veteran.  

In her notice of disagreement (NOD), dated in January 2016, the appellant reported that she married the Veteran in January 1942 but their marriage contract was burned.  The appellant also reported that she and the Veteran cohabitated continuously for 26 years until 1978 when their companionship became irregular, and he died in the home of a paramour whom he allegedly later married.  

The Board has reviewed and considered all of the evidence and material of record in the claims file.  Based on review of the relevant evidence in this matter, and for the following reasons and bases, the Board finds there is no legal basis upon which to find that the Appellant is the Veteran's surviving spouse for purposes of establishing entitlement to DIC benefits.  

In reaching this conclusion, the Board has considered arguments and documentation submitted by the appellant, however, the Board finds that such evidence is outweighed by numerous other items of evidence which show that the Veteran and the appellant were never married.  

Significantly, after the Veteran's death in January 1980, an application for DIC benefits was filed by M. D. C. in February 1980.  Submitted in support of her claim was a certificate of marriage from the Municipality of Subic Zambales, dated November 1, 1951, certifying that the registrar of marriages reflected that the Veteran was married to M. D. C. in May 1943; the ceremony was performed by a catholic priest, with two witnesses.  

In addition, as noted above, the Veteran has always claimed M. D. C. as his wife from 1943 until the time of his death.  In fact, on his certificate of death, dated in January 1980, M. D. C. was reported as being the Veteran's surviving spouse.  Moreover, following field examinations in July 1987, November 1989 and July 1991, the RO certified that M. D. C. L. was the Veteran's surviving spouse; and, in February 1993, M. D. C. L. was awarded increased DIC benefits as the surviving spouse of the Veteran.  

The Board further notes that common law marriages are not recognized in the Philippines.  Additionally, the appropriate official in the Philippines reported in December 2001 that they were unable to certify or provide a copy of a marriage contact between the appellant and the Veteran which was alleged to have occurred on January [redacted], 1942.  Therefore, no official record of the marriage exists.  

Based on the discussion hereinabove, the Board concludes that the documentation submitted by the appellant to support her claim of a valid marriage to the Veteran is insufficient and entitled to no probative weight, as it is apparent that she has provided conflicting, inconsistent, and contradictory information in her claims and statements.  For example, she reported in her January 2016 statement that she lived continuously with the Veteran for 26 years until 1978 but in a 2006 statement she reported that the Veteran left when World War II started, returned in 1949 and stayed a few years and in another 2006 statement she reported that he left her in 1954.  The Board has considered the appellants assertions and the affidavits submitted but finds the other evidence of record, which is inconsistent with these statements and affidavits to be more probative.  The Board finds that the preponderance of the evidence indicates that the appellant was never married to the Veteran.  Without any evidence that the Veteran and the claimant were ever married, as defined by 38 C.F.R. § 3.1 (j), at any point in their lives, the claimant is not entitled to status as the surviving spouse of the Veteran.  In making this decision, the Board has considered the benefit of the doubt doctrine; however, as the evidence is not equally-balanced, in this regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence has been received, the claim for recognition of the appellant as a surviving spouse for VA benefits has been reopened.  

Entitlement to recognition as the surviving spouse of the Veteran for VA purposes is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


